Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10/20/2021 has been entered. 
Claim Status
Claims 1-4, 7-8, 11-14, 16-25 and 28-29 (new) are pending.
Claims 16-25 are withdrawn, non-elected with traverse.
Claims 5-6, 9-10, 15 and 26-27 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 10/20/2021, have been fully considered, but are moot because the arguments regarding claim 1 do not apply to new ground of rejections with a new reference, US 2019/0035676 A1 to Yang. Newly added claims 28-29 are further rejected with another new reference, US 2017/0345904 A1 to Clark, see detail below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salman Akram et al., (US 5,849,635 A, of record, hereinafter Akram) in view of Che-Wei Yang et al., (US 2019/0035676 A1, hereinafter Yang).
Regarding claim 1, Akram discloses a semiconductor device, comprising: 
a substrate (22 in Fig. 8); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Akram’s Fig. 8, annotated. 
a source/drain pattern (34) disposed on the substrate; and 
a source/drain contact (conductive material 51 filled in a contact opening 46z as shown in Fig. 6) connected to the source/drain pattern (34 in Fig. 8), 
wherein the source/drain contact (51 filled in the contact opening 46z in Fig. 8) comprises a lower contact structure (lower portion of 51 in IDL 36) extending in a first direction (horizontal) and an upper contact structure (upper portion of 51 in insulating layer 38f) protruding from the lower contact structure (lower portion of 51 in IDL 36), 
wherein the upper contact structure (upper portion of 51 in insulating layer 38f) comprises a first sidewall (right sidewall of the upper portion of 51) and a second left sidewall of the upper portion of 51) facing away from each other in the first direction (horizontal), 
wherein the first sidewall of the upper contact structure (right sidewall of the upper portion of 51) comprises a plurality of first sub-sidewalls (right stair-like sub-sidewalls when conductive material 51 filled into the contact opening 46z with a stair-like sidewall of the insulating layer 38f in Fig. 8 described in Col. 6, line 8-9),
Akram does not expressly disclose wherein each of the first sub-sidewalls (each of the right stair-like sub-sidewalls) has a concave surface.  
However, in the same semiconductor device field of endeavor, Yang discloses a source or drain contact 141/151 in Fig. 10 comprises each of sub-sidewalls has concave surfaces.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Yang’s Fig. 10, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Akram’s first sub-sidewalls to be concave according to Yang’s teaching to enhance contact mechanical strength in an insulating layer .
Regarding claim 8, Akram modified by Yang discloses the semiconductor device of claim 1,
wherein the second sidewall of the upper contact structure (the Akram’s left sidewall of the upper portion of 51) comprises a plurality of second sub-sidewalls (Akram’s left stair-like sub-sidewalls when conductive material 51 filled into the contact opening 46z with a stair-like sidewall of the insulating layer 38f), and each of the second sub-sidewalls has a concave surface (modified by Yang).  
Regarding claim 11, Akram modified by Yang discloses the semiconductor device of claim 8,
wherein there is an equal number of the first sub-sidewalls (Akram’s right stair-like sub-sidewalls of 51 in Fig. 8/6) and the second sub-sidewalls (Akram’s left stair-like sub-sidewalls).
Regarding claim 12, Akram modified by Yang discloses the semiconductor device of claim 1,
further comprising an interlayer insulating film (Akram’s 38f in Fig. 8/6) which at least partially surrounds the upper contact structure (Akram’s upper portion of 51 in insulating layer 38f) and exposes an upper surface of the upper contact structure (Akram’s upper surface of the upper portion of 51), wherein the interlayer insulating layer (38f) contacts the upper contact structure (Akram’s the upper portion of 51),  
Regarding claim 13, Akram modified by Yang discloses the semiconductor device of claim 1,
wherein the upper contact structure (Akram’s upper portion of 51 in insulating layer 38f in Fig. 8/6) comprises one or more apex parts (apex parts where adjacent Yang’s sub-sidewalls of source/drain contact 141/151 meet), and each of the one or more apex parts is defined where the adjacent first sub-sidewalls meet,  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Salman Akram et al., (US 5,849,635 A, of record, hereinafter Akram) in view of Che-Wei Yang et al., (US 2019/0035676 A1, hereinafter Yang) and in further view of Xusheng Wu, (US 2020/0035549 A1, of record, hereinafter Wu).
Regarding claim 2, Akram modified by Yang discloses the semiconductor device of claim 1,
Akram modified by Yang does not expressly disclose further comprising a contact insulating liner extending along the first sidewall of the upper contact structure (Akram’s right sidewall of the upper portion of 51).  
However, in the same semiconductor device field of endeavor, Wu discloses dielectric contact spacers 175A described in [0026] extending along sidewalls of the S/D contact 190 in Fig. 2G. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Wu’s Fig. 2G, annotated. 
Wu’s dielectric\insulating spacers extending along Akram’s sidewalls of source/drain contact modified by Yang to have prevent from contact material diffusion to improve device insulation.
Regarding claim 3, Akram modified by (Yang and Wu) discloses the semiconductor device of claim 2,
wherein the contact insulating liner (Wu’s 175A implemented on the Akram’s sidewalls of the conductive material 51 in Fig. 6/8 modified by Yang) does not extend along an upper surface of the lower contact structure (is not formed along an upper (horizontal) surface of the lower portion of Akram’s 51 in IDL 36). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salman Akram et al., (US 5,849,635 A, of record, hereinafter Akram) in view of Che-Wei Yang et al., (US 2019/0035676 A1, hereinafter Yang) and in further view of Hui Zang et a., (US 10,128,187 B2, of record, hereinafter Zang).
Regarding claim 14, Akram modified by Yang discloses the semiconductor device of claim 1,
Akram modified by Yang does not expressly disclose wherein the source/drain contact (Akram’s 51 in Fig. 6/8 modified by Yang) is L-shaped. 
However, in the semiconductor device field of endeavor, Zang discloses a L-shaped source/drain contact 124 in Fig. 13. 
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Akram’s source/drain contact modified by Yang to be L-Zang’s teaching because it has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Salman Akram et al., (US 5,849,635 A, of record, hereinafter Akram) in view of Che-Wei Yang et al., (US 2019/0035676 A1, hereinafter Yang) and in further view of Robert D. Clark et a., (US 2017 /0345904 A1, hereinafter Clark).
Regarding claim 28, Akram modified by Yang discloses the semiconductor device of claim 1,
Akram modified by Yang does not expressly disclose at a bundary, between the lower contact structure (Akram’s lower portion of 51 in IDL 36) and the upper structure (Akram’s upper portion of 51 in IDL 36), a width of the lower contact structure (of Akram’s lower portion of 51) in a second direction (left-right direction) is greater than a width of the upper contact struicture (of Akram’s upper portion of 51) in the second direction.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Clark’s Fig. 2G, annotated. 
Clark discloses a metal contact 222 has a lower wider portion wrapping around a raised contact 216 and an upper narrower portion in a dielectric film 202 in Fig. 2G.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Akram’s source/drain contact modified by Yang to have wider lower portion than upper portion according to Clark’s teaching to enhance the connectivity in the lower portion and to make upper portion smaller to connect to smaller devices in upper levels. 
Regarding claim 29, Akram modified by Yang discloses the semiconductor device of claim 1,
Akram modified by Yang does not expressly disclose wherein the source/drain contact (Akram’s 51 in Fig. 6/8 modified by Yang) has T shaped rotated 180 degrees.
However, in the semiconductor device field of endeavor, Clark discloses a metal contact 222, has a lower wider portion wrapping around a raised contact 216 and an upper narrower portion in a dielectric film 202 in Fig. 2G. The metal contact 222 is T shaped rotated 180 degrees.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Akram’s source/drain contact modified by Yang to have wider lower portion than upper portion according to Clark’s teaching to enhance the connectivity in the lower portion and to make upper portion smaller to connect to smaller devices in upper levels. 


Allowable Subject Matter
Claims 4 and 7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 2, “wherein the contact insulating liner comprises a first portion extending along the upper surface of the lower contact structure, a second portion extending from a first end of the first portion of the contact insulating liner and along the first sidewall of the upper contact structure, and a third portion extending in a direction away from the lower contact structure from a second end of the first portion of the contact insulating liner” as recited in Claim 4, in combination with the remaining features of Claims 1-2.
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 2, “the contact insulating liner is disposed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898